ORDER
After the Court of Appeals issued its opinion in this case, Marr v. City of Columbia,_S.C._, 432 S.E. (2d) 493 (Ct. App. 1993), this Court granted a writ of certiorari to review that opinion. The parties have now informed this Court that they have reached a settlement and ask this Court to dismiss this matter with prejudice and remand to the Workers’ Compensation Commission to approve the agreement executed by the parties. They also agree that each party will bear its own costs and expenses, to include attorney’s fee.
IT IS ORDERED.
/s/ A. Lee Chandler C.J.
/s/ Ernest A. Finney A.J.
Is/ Jean H. Toal A.J.
/b/ James E. Moore A.J.
/s/ John H. Waller Jr. A.J.